PER CURIAM:
This is an appeal from the decision of the district court holding that Louisiana Revised Statute 42:1116.1, which provides for random drug testing of elected officials holding state office in Louisiana, is viola-*1170tive of the Fourth Amendment of the United States Constitution. We have reviewed the record on appeal and the appellate briefs of counsel, and have heard arguments of able counsel discussing the relevant facts from the record and the applicable law as related in briefs and those arguments. In the end we are satisfied that the district court committed no reversible error in applying the pertinent law to the virtually uncontested facts and that all rulings of the district court should be affirmed for essentially the reasons set forth in the complete and well-crafted opinion of that court.1
AFFIRMED.

. See O’Neill, et al. v. State of Louisiana, et al., 61 F.Supp.2d 485 (E.D.La.1998).